PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leder et al.
Application No. 16/607,592
Filed: 23 Oct 2019
For TITANIUM ALLOY-BASED SHEET MATERIAL FOR LOW-TEMPERATURE SUPERPLASTIC DEFORMATION

:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision following the filing of a petition pursuant to 37 CFR § 5.25, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition pursuant to 37 CFR § 5.25 is DENIED, pursuant to the provisions of 37 CFR 5.25(c).  

A grantable petition pursuant to 37 CFR § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was 
 filed abroad through error without the 
 required license under § 5.11 first having 
 been obtained, and;
(4) The required fee (§ 1.17(g) of this chapter).

An original petition pursuant to 37 CFR § 5.25 was filed on November 6, 2019, and was dismissed via the mailing of a decision on June 2, 2020, which indicates the original petition 

A renewed petition pursuant to 37 C.F.R. § 5.25 was filed on August 3, 2020 (August 2, 2020 fell on a Sunday) and was dismissed via the mailing of a decision on August 14, 2020 which indicates requirements (3)(ii) and (3)(iii) of 37 C.F.R. § 5.25 remained unsatisfied.

A renewed petition pursuant to 37 C.F.R. § 5.25 was filed on September 30, 2020, and was dismissed via the mailing of a decision on January 8, 2021 which indicates requirements (3)(ii) and (3)(iii) of 37 C.F.R. § 5.25 remained unsatisfied.

A renewed petition pursuant to 37 C.F.R. § 5.25 was filed on March 15, 2021, and was dismissed via the mailing of a decision on May 21, 2021 which indicates requirements (3)(ii) and (3)(iii) of 37 C.F.R. § 5.25 remained unsatisfied.

The decision mailed on May 21, 2021 set forth on pages 5-7: 

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25, the requirement has not been satisfied.  

Paragraphs 17-19 of the Ellsworth verified statement submitted on second renewed petition establish the declarant was aware of both the foreign filing and that a US inventor was listed, since the declarant indicates that he forgot to seek a retroactive foreign filing license.  However, the verified statement does not make clear what excuse exists between the declarant recognizing that a retroactive foreign license was needed and the point in time when he forgot to seek the retroactive foreign license.  It has not been revealed whether some reason exists that the license was not sought or at least scheduled to be sought during that time period.  

The use of the phrase “on or about” in describing the dates the events discussed in paragraphs 17-19 occurred indicates that with any of these events, there might have been several weeks when the declarant could remember that a retroactive license was needed before he forgot to seek one.  There is a difference between forgetting something that was known and making an error about whether a retroactive foreign filing license was needed. Here, the verified statement does not exclude that declarant Ellsworth knew about the need to file a petition for a retroactive foreign filing license, and failed to do it timely.  

This will need to be addressed via another verified statement from declarant Ellsworth.

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, the petition fails to contain an adequate explanation of why the material was filed abroad through error without the required license under 37 C.F.R. § 5.11 first having been obtained.  



37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  In this instance, the agreement between the two applicants, presuming it exists in writing, is a supporting document that is central to the error as defined by the applicants.

The record establishes the two companies had an agreement where the Public Stock Company VSMPO-AVISMA Corporation would file patent applications in Russia after Boeing had a chance to review and approve the filing.  However, a copy of that portion of the agreement has not been introduced into the record.  On third renewed petition, Petitioner must provide the relevant portion of the agreement between the two parties that discuses (sic) the review and approval process by Boeing, if it exists.

Similarly, it seems when The Boeing Company entered into the agreement with Public Stock Company VSMPO-AVISMA Corporation, the former would have foreseen the need to obtain foreign filing licenses.  Declarant Ellsworth must reveal whether the agreement contained language pertaining to the requirement to obtain a foreign filing license prior to filing in Russia when a reduction to practice occurred on US soil.  And if so, the relevant portion of the agreement which discusses foreign filing license practice  must be provided, if it exists. 

Second, declarant Ellsworth must reveal whether he was aware of the procedure for obtaining an expedited foreign filing license discussed in M.P.E.P. § 140(I) during the time of his involvement in this fact pattern.

Third, declarant Ellworth has asserted in paragraph 15 of his verified statement included on second renewed petition that prior to the filing of PCT/RU2017/000266, Public Stock Company VSMPO-AVISMA Corporation had provided “Boeing with an opportunity to review and approve a patent application before its filing in Russia” on every occasion.  On third renewed petition, a verified statement is required from declarant Kasyanova that explains why in this instance, Public Stock Company VSMPO-AVISMA Corporation changed the procedure and instead concluded that oral discussions would suffice and there was no need to provide Boeing with a copy of the patent application to review and approve prior to filing the same in Russia.

Fourth, declarant Ellworth has established in paragraph 18 of the verified statement submitted with the original petition that on an unspecified date, an unidentified party erased his hard drive for a reason that has not been revealed.  

On third renewed petition, declarant Ellsworth must reveal when his hard drive was erased; who made the decision to do this; why it was erased; and, whether Boeing maintains backups of the information contained thereon.  Were Boeing to maintain backups, it stands to reason that declarant Ellworth would be in a position to provide the “written correspondence from or to Public Stock Company VSMPO-AVISMA Corporation regarding the present matter and dated on or before April 25, 2017.” 1

Emphases original.

The decision mailed on May 21, 2021 set an extendable period of two months for reply.

37 CFR § 5.25(c) sets forth, in toto:

If a petition for a retroactive license is denied, a time period of not less than thirty days shall be set, during which the petition may be renewed. Failure to renew the petition within the set time period will result in a final denial of the petition. A final denial of a petition stands unless a petition is filed under §1.181 within two months of the date of the denial. If the petition for a retroactive license is denied with respect to the invention of a pending application and no petition under §1.181 has been filed, a final rejection of the application under 35 U.S.C. 185 will be made.

Petitioner has not filed a timely response to the decision on petition mailed on May 21, 2021.  No response has been received, and Attorney Advisor Paul Shanoski spoke with Petitioner Victor J. Wasylyna (Reg. No. 52,345) on January 10, 2021 at 9:09 AM and confirmed that no response to the May 21, 2021 decision has been submitted to the USPTO.  Pursuant to 37 C.F.R. § 5.25(c), the petition under 37 C.F.R. § 5.25 is denied. 

Petitioner may file a petition under 37 C.F.R. § 1.181 within two months from the mailing date of this decision. The two-month period is not extendable. See 37 C.F.R. § 1.181(f). If no petition under 37 C.F.R. § 1.181 is timely filed, the denial of petition under 37 C.F.R. § 5.25 will stand and a final rejection of the application under 35 U.S.C. § 185 will be made.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 Ellsworth verified statement submitted with the original petition, paragraph 14.